Exhibit 10.1

 

LOGO [g945558g30r91.jpg]

July 2, 2020

Yossi Aloni

Chief Executive Officer

SeaChange International, Inc.

500 Totten Pond Road, Suite 400

Waltham, MA 02451

Dear Yossi:

CCUR Holdings, Inc. (“CCUR”) is pleased to provide you with this financing
proposal to enhance the liquidity profile of SeaChange International, Inc.

As previously discussed, CCUR is interested in providing a First Lien Senior
Secured Term Loan (“the Loan”) in an amount of up to $10,000,000. Please find an
outline of the key terms below. We look forward to working with you and your
team.

Summary of Terms:

 

Borrower(s):    SeaChange International, Inc. (“SeaChange”) Guarantors:    All
material U.S. subsidiaries to the extent allowed Lender:    CCUR Holdings, Inc.
Maximum Credit:    Up to $10,000,000 First Lien Senior Secured Term Loan Use of
Proceeds:    Funds will be used for general corporate purposes and working
capital Collateral:    As collateral for the Loan, the Borrower and Guarantors
will pledge all available domestic assets of each Borrower and Guarantor and
will pledge one-third of the shares for each of the U.S. entities direct foreign
subsidiaries; the parties agreed that SeaChange will not have to create or
perfect the pledges under any foreign laws Borrowing Base:    The Borrowing Base
shall be calculated based on eligible cash and eligible accounts receivables
Term:    Initial term of one year from the closing of the Loan, which may be
extended, only on Borrower’s request and with CCUR’s agreement, for up to two
(2) six-month periods Interest Rate:    The interest rate shall equal ten
percent (10%) per annum on the outstanding principal amount of the Loan;
interest shall be payable quarterly in arrears in cash

 

 

CCUR Holdings, Inc. | 6470 East Johns Crossing | Ste 490 | Duluth, GA 30097



--------------------------------------------------------------------------------

Commitment Fee:    Borrower shall pay a one-time commitment fee of three percent
(3%) of the Loan amount, in cash or up to fifty percent (50%) in SeaChange
common stock at SeaChange’s discretion, to Lender upon the signing of definitive
loan documents Extension Fee:    Each six month extension shall carry a fee
equal to two percent (2%) of the Loan amount Expense Reimbursement:    The
Borrower agrees to pay all reasonable, customary, documented, and out-of-pocket
fees and expenses incurred by the Lender in connection with the Loan as Lender
may reasonably request from time to time, up to a maximum of $15,000 for this
letter of intent and initial loan documentation Representations & Warranties:   
Standard representations and warranties for a transaction of this nature
Conditions to Close:    Subject to completion of definitive loan documents that
will include standard and customary terms used in similar financing arrangements
and the absence of any material changes in SeaChange’s business Covenants:    No
extraordinary covenants outside of standard and customary covenants used in
similar financing arrangements shall be necessary Events of Default:    Standard
events of default for a transaction of this nature, including but not limited to
non-payment, cross-default, insolvency, misrepresentation and unlawfulness
Closing Date:    Within forty-five (45) days of SeaChange’s request to draw down
on the Loan or at a mutually agreeable earlier date Third Party Beneficiaries:
   Nothing herein is intended or shall be construed to confer upon any person or
entity other than the parties and their successors or assigns, any rights or
remedies under or by reason of this letter of intent

If SeaChange is in agreement with these terms and conditions, CCUR will proceed
with preparing the loan documents outlining the final terms and conditions.

Your execution of this proposal will signify your agreement to pay all costs,
fees and expenses incurred by CCUR in connection with the proposed Loan and this
proposal whether or not the proposed Loan is approved or closed, including all
legal and due diligence expenses, subject to the cap specified above.

This letter of intent is binding subject to the completion of definitive loan
documents and that, ultimately, the final form of our agreement will be set
forth conclusively in a legal contract signed by all parties. This is also
subject to final approval by our Board of Directors, which will be sought
simultaneously with the signing of definitive loan documents. This letter of
intent shall expire sixty (60) days from July 2, 2020, but may be extended for
additional periods if mutually agreed by CCUR and SeaChange.

 



--------------------------------------------------------------------------------

No public disclosure or announcement shall be made concerning this letter or the
transactions contemplated herein without prior consent of the other party,
except as otherwise required by any law or regulation or any regulatory
authority, which shall include, but is not limited to, the Securities and
Exchange Commission, NASDAQ stock exchange and OTC Market. Such consent shall
not be unreasonably withheld or delayed. During the term of this letter, the
parties shall continue to abide by the terms of the Mutual Confidentiality
Agreement dated June 22, 2020 executed by the parties.

This letter and the terms herein shall be governed by and construed and enforced
in accordance with the laws of Delaware. Each of the parties hereby submits to
the exclusive jurisdiction of the courts in Delaware. Neither party will be
entitled to incidental, consequential or punitive damages with respect to any
claims related to this letter.

IN WITNESS WHEREOF, the undersigned has duly executed this Term Sheet as of the
date below.

 

AGREED TO AND ACCEPTED BY:

 

SeaChange International, Inc.

   

AGREED TO AND ACCEPTED BY:

 

CCUR Holdings, Inc.

By:   /s/ Yossi Aloni     By:   /s/ Igor Volshteyn

Name:

Title:

Date:

 

Yossi Aloni

Chief Executive Officer

   

Name:

Title:

Date:

 

Igor Volshteyn

President and COO